               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff                                 CRIMINAL 18-0246-04CCC
vs
4) MARTIRE REYES DEVEL
(Counts One to Five, Seven)
Defendant


                                  ORDER

     Having considered the Report and Recommendation filed on October 30,
2019 (d.e. 196) on a Rule 11 proceeding of defendant [4] Martire Reyes Devel
before U.S. Magistrate-Judge Marshal D. Morgan on October 4, 2019, to which
no objection has been filed, the same is APPROVED. Accordingly, the plea
of guilty of defendant is accepted.   The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment. Defendant is advised, however, that the Court will
defer its decision on whether to accept or reject the parties’ Fed. R. Crim.
P. 11(c)(1)(C) plea agreement until it has reviewed the Pre-Sentence Report.
     This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since October 4, 2019. The sentencing
hearing is set for JANUARY 15, 2020 at 1:45 PM.
     The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer’s comments on
CRIMINAL 18-0246-04CCC                  2

them, as required by Fed. R. Crim. P. 32(g). The party that raised the
unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.
      SO ORDERED.
      At San Juan, Puerto Rico, on November 15, 2019.



                                     S/CARMEN CONSUELO CEREZO
                                     United States District Judge
